Title: To Thomas Jefferson from Henry Dearborn, 24 January 1809
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            War Department January 24th. 1809
                        
                        I have the honor of transmitting you herewith a list of appointments made during the recess of Congress, in the troops to be raised by virtue of an Act entitled “An Act to raise for a limited time an additional military force”
                  Accept Sir assurances of my high respect & consideration
                        
                            H Dearborn
                     
                        
                    